Case 5:21-cv-00246-RBD-PRL Document 58 Filed 08/04/21 Page 1 of 1 PageID 280




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

DANA HARSHMAN,

       Plaintiff,

v.                                                         Case No: 5:21-cv-246-RBD-PRL

WALGREENS,

       Defendant.


                                          ORDER

       This case was closed on June 30, 2021. (Doc. 49). On August 2, 2021, Plaintiff filed a

motion to compel (Doc. 57). Previously, Plaintiff filed four other motions that have since been

stricken. Accordingly, Plaintiff’s motion to compel (Docs. 57) is STRICKEN because the case

has already been closed.

       DONE and ORDERED in Ocala, Florida on August 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
